The following is the opinion delivered at Special Term:
Callaghan, J.:
The facts in this proceeding are precisely the same as in Matter of People ex rel. Rea v. Prendergast (178 App. Div. 930; affd., without opinion, 221 *841N. Y. 582). It is there held that by section 303 of the Judiciary Law* the presiding justice at the trial who directed the stenographer to furnish a copy of the minutes for use upon the trial had power to certify the amount to be paid for the minutes and that his certificate took the place of an audit which might otherwise fall upon another official. Motion granted, with twenty-five dollars costs.

 Amd. by Laws of 1912, chap. 202.— [Rep.